Opinions of the Colorado Supreme Court are available to the
           public and can be accessed through the Judicial Branch’s
         homepage at http://www.courts.state.co.us. Opinions are also
            posted on the Colorado Bar Association’s homepage at
                            http://www.cobar.org.


                                                 ADVANCE SHEET HEADNOTE
                                                            October 15, 2019

                                    2019 CO 87

No. 17SC692, Butler v. People—Criminal Law—Money Laundering—
Complicitor Liability—Sufficiency of Evidence.

      In this case, the supreme court concludes that a division of the court of

appeals erred by broadly suggesting that a defendant can be held criminally liable

as a complicitor in money laundering if the evidence at trial merely suggests

complicity in the principal’s overall operation. The supreme court reaffirms that

the proper standard for assessing whether a defendant may be found liable as a

complicitor, set forth in People v. Childress, 2017 CO 65M, 363 P.3d 155, requires a

determination of the requisite elements of the principal’s offense. Finally, the

supreme court concludes that there is sufficient evidence in the record to support

the defendant’s convictions. Accordingly, the judgment of the court of appeals is

affirmed.
                 The Supreme Court of the State of Colorado
                 2 East 14th Avenue • Denver, Colorado 80203

                                   2019 CO 87

                      Supreme Court Case No. 17SC692
                    Certiorari to the Colorado Court of Appeals
                     Court of Appeals Case No. 14CA986

                                   Petitioner:

                             Caleb Charles Butler,

                                        v.

                                  Respondent:

                      The People of the State of Colorado.

                              Judgment Affirmed
                                    en banc
                                October 15, 2019


Attorneys for Petitioner:
Walta LLC
Mark G. Walta
      Denver, Colorado

Attorneys for Respondent:
Philip J. Weiser, Attorney General
John T. Lee, Senior Assistant Attorney General
      Denver, Colorado




JUSTICE HART delivered the Opinion of the Court.
¶1    In early 2013, an undercover officer sold Clayton Schaner a series of

ostensibly stolen goods as part of an investigation into whether Schaner was using

his computer repair store, Just Computers, as a front to buy and resell stolen items

on e-commerce websites.       At the time, Caleb Charles Butler was the store’s

assistant manager.     Investigators discovered that Schaner made near-daily

transfers of money to Butler from his e-commerce sites, and Butler then withdrew

cash and gave it to Schaner. Schaner and Butler were both arrested. Schaner was

charged with a number of offenses, among them money laundering. Butler was

charged with, and ultimately convicted of, two counts of money laundering for

aiding and abetting Schaner in two specific laundering transactions.

¶2    The court of appeals affirmed Butler’s convictions, holding that there was

sufficient evidence for a juror to conclude beyond a reasonable doubt that Butler

was complicit in Schaner’s overall money laundering operation. People v. Butler,

2017 COA 98, __ P.3d __. The jury, however, did not convict Butler of complicity

in a “money laundering operation,” but rather of laundering the proceeds from

two specific transactions. Moreover, Colorado’s money laundering statute, section

18-5-309, C.R.S. (2019), speaks of liability for “a transaction,” not an operation. We

therefore conclude that the court of appeals was incorrect to the extent that it

suggested that Butler’s participation in the overall operation was sufficient,

without evidence as to the specific acts charged, to establish his complicitor

                                          2
liability for these convictions. Nonetheless, based on the record, we conclude that

there is sufficient evidence to establish Butler’s complicity in laundering the

proceeds from the two specifically charged transactions. We therefore uphold

Butler’s convictions.

                         I. Facts and Procedural History

¶3    In late 2012, police received a tip from a confidential informant that Schaner,

through Just Computers, was purchasing and reselling stolen goods. Investigators

learned that so-called “boosters” would steal items from retail stores and either

sell them directly to Schaner or return them, without a receipt, for merchandise

return cards that they would sell to Schaner. Schaner would then re-sell the cards

and merchandise on Internet e-commerce platforms. Schaner typically transacted

with these boosters out of a small room located in the back of Just Computers, both

during and after store hours. This room could be accessed from either the front of

the store or a side door leading directly into Schaner’s office.

¶4    During store hours, Butler ran the front counter of Just Computers as its

assistant manager. But in addition to repairing computers and selling computer

parts to legitimate customers, Butler assisted Schaner’s backroom transactions in

a variety of ways.      Among other things, Butler sometimes purchased, with

Schaner’s cash, merchandise cards brought to the front of Just Computers by

alleged boosters.    He also received near-daily PayPal money transfers from


                                          3
Schaner, which he then withdrew in cash and returned to Schaner. Schaner

transferred about $181,000 from Just Computers’ PayPal account to Butler over the

course of Butler’s two-year employment with the store. During that same time,

Butler withdrew approximately $166,000 in cash from ATMs.

¶5    In early 2013, an undercover officer investigating Just Computers made a

series of controlled sales of ostensibly stolen merchandise and illicitly obtained

cards to Schaner. Two of these sales formed the basis for the money laundering

charges at issue here.

¶6    First, on the morning of January 29, 2013, Butler brought Schaner cash he

had withdrawn from an ATM.         Later that day, Detective Blanscet came to

Schaner’s back office and sold Schaner four packs of Gillette Fusion razor blades

that he indicated he had stolen. The blades were listed on eBay through the Just

Computers account on January 31. That day, an individual working with the

police repurchased the blades and verified that they were the same items sold to

Schaner. The money from the sale went to Schaner’s PayPal account, and Schaner

transferred money from that account to Butler the next morning.

¶7    Second, on the morning of February 13, 2013, Butler again brought Schaner

cash from Butler’s bank account. Detective Blanscet again entered Schaner’s back

office, this time to sell Schaner a purportedly stolen DeWalt Rotary Hammer Drill.

Butler came into the back office during the course of that transaction and saw

                                        4
Blanscet, from whom he himself had earlier purchased an ostensibly stolen Best

Buy gift card. Schaner listed the drill on eBay on February 15. Like the blades, the

drill was repurchased and verified by investigators. Money from the sale went

into Schaner’s PayPal account, and money from that account was transferred to

Butler the next day.

¶8    At trial, a jury convicted Butler on a complicity theory of two counts of

money laundering under section 18-5-309(1)(a)(II). The jury verdicts specifically

mentioned that these counts pertained to the Gillette razor blades and the DeWalt

drill. These two convictions served as the necessary predicates for a further

conviction under the Colorado Organized Crime Control Act (“COCCA”),

§§ 18-17-101 to -109, C.R.S. (2019). The trial court sentenced Butler to eight years

in a Community Corrections program.

¶9    On appeal, Butler unsuccessfully challenged the sufficiency of the evidence

for his money laundering convictions. Butler, ¶ 33. Rejecting his claim, a division

of the court of appeals ruled that there was sufficient evidence, viewed in the light

most favorable to the prosecution, for a juror to reasonably conclude that (1) the

principal, Schaner, was involved in a “money laundering operation”; (2) Butler

aided, abetted, or encouraged Schaner in “carrying out the illegal operation”;

(3) Butler intended to help Schaner conceal or disguise the true nature of “the




                                         5
funds” passing through Just Computers; and (4) Butler was aware of the

circumstances surrounding Schaner’s “overall plan.” Id. at ¶¶ 24, 28, 30, 32.

¶10      Butler petitioned this court for relief. We granted certiorari.1

                                      II. Analysis

¶11      We begin by explaining the elements that must be proven for a conviction

on a complicitor theory of money laundering. In the process, we expressly refute

the court of appeals’ overly broad analysis. We then apply the correct test to

Butler’s case to determine if there is sufficient evidence in the record for a

reasonable juror to conclude beyond a reasonable doubt that Butler was guilty as

a complicitor of the money laundering transactions with which he was charged.

We conclude that the record supports Butler’s convictions.

¶12      Colorado’s complicitor liability statute provides that a person is “legally

accountable as principal for the behavior of another constituting a criminal offense

if, with the intent to promote or facilitate the commission of the offense, he or she




1   We granted certiorari to review the following issue:
         1. Whether a defendant who (1) was not physically present during
            the commission of the charged crimes; (2) did not take any specific
            action to facilitate or promote those particular crimes; and (3) had
            no apparent knowledge that the principal intended to commit the
            crimes in question, can be held criminally liable as a complicitor
            under the test set forth in People v. Childress, 2015 CO 65M, 363 P.3d
            155.

                                            6
aids, abets, advises, or encourages the other person in planning or committing the

offense.” § 18-1-603, C.R.S. (2019). We explained in People v. Childress that liability

under this provision requires: (1) the intent to aid, abet, advise, or encourage the

principal in his criminal act or conduct and (2) an awareness of “those elements of

the offense describing the prohibited act itself and the circumstances surrounding

its commission, including a required mental state, if any,” that are necessary for

commission of the offense in question. 2015 CO 65M, ¶ 29, 363 P.3d 155, 164.

Assessing whether a defendant may be found liable as a complicitor therefore

requires a determination of the requisite elements of the principal’s offense.

¶13    Schaner was charged with and convicted of money laundering under

section 18-5-309(1)(a)(II), which provides that:

      (1) A person commits money laundering if he or she:
       (a) Conducts or attempts to conduct a financial transaction that
          involves money or any other thing of value that he or she knows
          or believes to be the proceeds, in any form, of a criminal offense:
       …
       (II) With knowledge or a belief that the transaction is designed in
       whole or in part to:
       (A) Conceal or disguise the nature, location, source, ownership, or
          control of the proceeds of a criminal offense . . . .

¶14    By its terms, this provision of the money laundering statute requires the

prosecution to prove that the defendant (1) conducted or attempted to conduct a

financial transaction; (2) knew or believed that the property involved in that


                                          7
transaction represented the proceeds of a criminal offense; and (3) knew or

believed that the transaction was designed in whole or in part to conceal or

disguise the nature, location, source, ownership, or control of the proceeds of the

criminal offense.

¶15   Given these elements of money laundering, and guided by our decision in

Childress, we conclude that a complicitor is liable for a principal’s act of money

laundering if the prosecution can prove that: (1) the principal committed an act of

money laundering; (2) the complicitor aided, abetted, advised, or encouraged that

specific act of money laundering; (3) the complicitor intended to do so;2 (4) the

complicitor was aware that the principal knew or believed that the property

involved in the specific money laundering transaction represented the proceeds of

a criminal offense; and (5) the complicitor was aware that the principal knew or

believed that the transaction was designed in whole or in part to conceal or

disguise the nature, location, source, ownership, or control of the proceeds of the

criminal offense.




2  In this context, intent does not refer to the culpable mental state of
“[i]ntentionally” or “with intent” defined in section 18-1-501(5), C.R.S. (2019); it
refers to “the commonly understood sense of desiring or having a purpose or
design to aid, abet, advise, or encourage the principal in his criminal act or
conduct.” Childress, ¶ 29, 363 P.3d at 164.
                                         8
¶16   The court of appeals applied a much more sweeping interpretation of

complicitor liability for money laundering than the statutory language permits.

When discussing the sufficiency of the evidence for Butler’s conviction, the court

stated:

      A reasonable juror could also conclude that returning the funds in
      cash to Schaner aided, abetted, or encouraged Schaner in carrying out
      the illegal operation; that defendant returned the cash with the
      knowledge of the circumstances and the intent to further the illegal
      operation; that defendant’s assistance was important to the operation;
      and that defendant acted with the intent and knowledge to further
      Schaner’s overall plan.

Butler, ¶ 32.

¶17   In referencing Schaner’s “operation” and “overall plan,” the court of

appeals suggested that Butler need only have participated in Schaner’s overall

operation to be liable for the two specific acts of laundering with which he was

charged. But this approach fails to appreciate both the text of Colorado’s money

laundering statute and the specific charges on which Butler was convicted. By

focusing on the entire operation rather than the specific acts charged, the court of

appeals lowered the bar for the prosecution.

¶18   Of course, Butler’s participation in Schaner’s overall operation may be

circumstantial evidence that he participated in the two charged transactions. But

that in no way obviates the prosecution’s ultimate obligation here—to prove

Butler’s complicity for the specific acts charged. We therefore conclude that the


                                         9
court of appeals was incorrect insofar as it suggested that the prosecution need

only prove Butler’s participation in the operation rather than in the specific acts of

money laundering charged.

¶19   Our inquiry does not, however, end there. We must now consider whether

the evidence presented was sufficient to allow the jury to conclude that Butler was

complicit in the specific acts charged.

                                  III. Application

                             1. Standard of Review

¶20   When assessing the sufficiency of the evidence supporting a conviction, we

review the record de novo to determine whether the relevant evidence, viewed as

a whole and in the light most favorable to the prosecution, was sufficient to

support the conclusion by a reasonable juror that the defendant was guilty beyond

a reasonable doubt. See People v. Perez, 2016 CO 12, ¶ 8, 367 P.3d 695, 697. In doing

so, we must give the prosecution the benefit of every reasonable inference that

may be drawn from the evidence. Clark v. People, 232 P.3d 1287, 1292 (Colo. 2010).

We must leave the determination of the credibility of witnesses to the jury.

People v. Sprouse, 983 P.2d 771, 778 (Colo. 1999).      We may not serve as the

“thirteenth juror” to weigh various pieces of evidence or resolve conflicts in the

evidence. Id.




                                          10
          2. There is Sufficient Evidence for Butler’s Convictions

¶21   Here we must consider whether there was sufficient evidence in the record

to support the following conclusions: (1) Schaner committed an act of money

laundering; (2) Butler aided, abetted, advised, or encouraged that specific act of

money laundering; (3) Butler intended to do so; (4) Butler was aware that Schaner

knew or believed that the property involved in the specific money laundering

transaction represented the proceeds of a criminal offense; and (5) Butler was

aware that Schaner knew or believed that the transaction was designed in whole

or in part to conceal or disguise the nature, location, source, ownership, or control

of the proceeds of the criminal offense.

¶22   Because neither party seriously contested the sufficiency of the evidence

demonstrating that Schaner engaged in money laundering in connection with the

sale of the razor blades and the drill, we turn to what the evidence showed Butler

knew and intended as to those transactions.

¶23   As the court of appeals noted, there was plenty of evidence that Butler was

aware of and involved in Schaner’s overall money laundering operation. That

evidence is certainly part of the picture the jury could consider in evaluating the

specific charges.

¶24   There was also evidence that connected Butler specifically to the money

laundering transactions involving the purchase and resale of the razor blades and


                                           11
the drill. On the mornings of each of those sales, Butler provided Schaner with

cash he withdrew after a transfer into his account from Schaner’s Paypal account.

Immediately after each of the sales, money was transferred to him from Schaner’s

Paypal account, and he subsequently withdrew cash to give to Schaner.

¶25   Further supporting Butler’s knowledge that the purchases Schaner made on

the days in question were money laundering transactions is the fact that Butler

had previously purchased a stolen merchandise card from Detective Blanscet.

When he subsequently saw Detective Blanscet in Schaner’s office on the day of the

drill purchase, he knew that Detective Blanscet purported to be a booster.

¶26   Given these facts, we conclude that there was sufficient evidence in the

record for a juror to conclude beyond a reasonable doubt that (1) Butler aided,

abetted, advised, or encouraged Schaner in laundering the proceeds from the razor

blade and drill transactions; (2) Butler intended to do so; (3) Butler was aware that

Schaner knew or believed that the razor blades and the drill represented the

proceeds of a criminal offense; and (4) Butler was aware that Schaner knew or

believed that the e-commerce sales of those items were designed in whole or in

part to conceal or disguise the nature, location, source, ownership, or control of

the razor blades and the drill. We therefore uphold Butler’s convictions.




                                         12
                              IV. Conclusion

¶27   The court of appeals was incorrect insofar as it suggested that Butler’s

convictions for specific instances of money laundering could be upheld if the

evidence at trial showed Butler’s complicity in Schaner’s overall operation.

Nonetheless, we conclude that there was sufficient evidence in the record to

support Butler’s convictions. We therefore affirm the judgment of the court of

appeals.




                                      13